Citation Nr: 0016599	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death, to include service connection due to Agent 
Orange exposure.
 
2.  Whether sufficient new and material evidence has been 
submitted to support appellant's claim of entitlement to 
accrued benefits under provisions of 38 U.S.C.A. § 5121 based 
on the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in January 1998 by the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1997.  The immediate 
cause of death as indicated on the Commonwealth of Puerto Rico 
death certificate was septic shock, due to (or as a 
consequence of) multiorgan failure.

2.  Septic shock and multiorgan failure were not the product 
of in-service exposure to Agent Orange.

3.  Septic shock and multiorgan failure were not incurred in-
service or within a one year presumptive period from the date 
of the veteran's separation from service.

4.  There is not a nexus between any in-service event, injury 
or disease and the veteran's cause of death.

5.  The veteran had not established entitlement to service 
connection for any disabilities prior to his death.  

6.  In a July 1993 rating decision, the RO denied, on the 
merits, the veteran's claim for entitlement to service 
connection for PTSD;  the veteran was sent notice of that 
decision on August 30, 1993 and did not file a notice of 
disagreement; the decision therefore became final.

7.  The veteran has submitted significant evidence since the 
July 1993 rating decision that must be considered in order to 
fairly decide the merits of the appellant's claim for 
entitlement to accrued benefits based on the veteran's claim 
of entitlement to service connection for PTSD.

8.  The appellant's claim for entitlement to accrued benefits 
under provisions of 38 U.S.C.A. § 5121 based on the veteran's 
claim for service connection for PTSD is plausible, and the 
RO has obtained sufficient evidence for correct disposition 
of this claim.

9.  The veteran did not incur PTSD in or as a result of his 
military service.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for the 
cause of the veteran's death, to include service connection 
due to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.309(e) 
(1999).

2.  The evidence received by VA since the July 1993 rating 
decision is new and material with regard to the veteran's 
claim of entitlement to service connection for PTSD, and that 
claim is reopened for purposes of determining appellant's 
entitlement to accrued benefits based on that claim.  
38 U.S.C.A. § 1110, 5108, 5121, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 20.302(a) (1999).

3.  The claimant has presented a well-grounded claim for 
entitlement to accrued benefits under provisions of 38 
U.S.C.A. § 5121 based on the veteran's claim for service 
connection for PTSD, and VA has satisfied its statutory duty 
to assist her in developing facts pertinent to this claim.  
38 U.S.C.A. §§  5107(a), 5121 (West 1991); 38 C.F.R. § 3.103 
(1999).

4.  The veteran did not incur PTSD as a result of his 
military service and accrued benefits are not warranted.  
38 U.S.C.A. §§ 1110, 1111, 5107, and 5121 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for the cause of the 
veteran's death, to include service connection due to Agent 
Orange exposure

I.  Well Grounded Claims - In General

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

II. Service Connection for Cause of Veteran's Death
Based on Exposure to Agent Orange

In establishing service connection for the cause of death of 
a veteran, the first requirement of a well grounded claim, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
Therefore, in the present case, the Board finds that the 
veteran's death from septic shock due to multiorgan failure 
is sufficient evidence of a current disability.

The appellant claims that the veteran's death was caused by 
his exposure to Agent Orange while serving in the Republic of 
Vietnam.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  Presumptive service 
connection for these disorders as a result of Agent Orange 
exposure is warranted if the requirements of Sec. 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (1999).

In the case of an Agent Orange-related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease which manifests within the relevant time 
period set forth in 38 C.F.R. § 3.307(a)(6)(ii) (30 years 
after service for respiratory cancers) is sufficient to 
render the claim for service connection for the presumptive 
disease well-grounded.  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).   Put another way, "where 38 U.S.C. § 1116 and 38 
C.F.R. §§ 3.307(d) and 3.309(e) are satisfied, the 
requirements for evidence of both service incurrence and 
causal nexus are satisfied."  Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Brock v. Brown, 10 Vet. App. 155, 162 
(1997). 

A critical determination in the appellant's claim for 
presumptive service connection based on the veteran's 
inservice exposure to Agent Orange is whether his cause of 
death was from one of the presumptive diseases enumerated in 
38 C.F.R. § 3.309(e).  It is clear that septic shock and 
multiorgan failure are not listed therein. Further, the Board 
has examined the veteran's medical records carefully, 
particularly those associated with his hospital course in the 
weeks leading up to his death.  While he was being followed 
for an abundance of illnesses during his hospital stay, 
including diabetic ketoacidosis, septic shock, multiorgan 
failure, chronic pancreatitis, coronary artery disease, 
ethanolism, acute respiratory failure, and a urinary tract 
infection, none of them are included in the presumptive 
disease list set forth in 38 C.F.R. § 3.309(e).

Because service connection in this case cannot be presumed 
under 38 C.F.R. §§ 3.307(d) and 3.309(e), the in-service 
incurrence and causal nexus requirements of a well grounded 
claim have not been satisfied based on the veteran's exposure 
to Agent Orange and the Board must find that the appellant's 
claim is not well grounded under this theory.     

III.  Direct Service Connection for Cause of Veteran's Death
Based on Actual Direct Causation

Notwithstanding the foregoing analysis, the appellant is not 
precluded from establishing direct service connection with 
proof of actual direct causation of the veteran's death.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, 
there is no evidence in this case indicating that the veteran 
incurred septic shock or multiorgan failure either in-service 
or within a one year presumptive period from the date of the 
veteran's separation from service in 1967.  38 C.F.R. 
§§ 3.303 and 3.307(a)(3) (1999).  Absent any evidence tending 
to show the veteran's cause of death was incurred in-service 
(or that it was incurred within the one year presumptive 
period following separation from service) and absent any 
opinion or diagnosis relating the veteran's cause of death 
back to service, the Board must find that the appellant's 
claim using a direct causation approach is not well grounded. 


IV.  Pre-Death Service Connected Disabilities

Service connection for the cause of death can also be granted 
when it is shown that death was the result of a disability 
for which service connection had already been established.  
Pertinent regulations stipulate that, when demonstrating that 
a service-connected disability contributed to death, "it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1)(1999).  These regulations also provide that 
"[i]t is not sufficient to show that [a service-connected 
disability] casually shared in producing death, but rather it 
must be shown that there was a causal connection."  
38 C.F.R. § 3.312(c)(1) (1999).  Because the veteran had not 
established entitlement to service connection for any 
disabilities prior to his death and based on the Board's 
finding in Part B of this decision, these provisions are not 
for application.  

V.  Conclusion

In view of the foregoing, it must be concluded that the 
appellant's claim for service connection for the cause of the 
veteran's death, to include death as a result of exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  The 
Board must again point out that its duty to assist the 
appellant in the development of her claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board also notes 
that the appellant is free to submit new and material 
evidence, and reopen her claim for service connection for the 
cause of the veteran's death, at any time.  


B.  Whether sufficient new and material evidence has been 
submitted to support appellant's claim of entitlement to 
accrued benefits under provisions of 38 U.S.C.A. § 5121 based 
on the veteran's claim for service connection for PTSD

Prior to his death, the veteran filed a claim for service 
connection for PTSD, which was denied initially in a July 
1993 rating decision.  Proper notice of that decision was 
sent to the veteran on August 30, 1993.  He did not file a 
notice of disagreement (NOD) within the one year time limit 
set forth in 38 C.F.R. § 20.302(a) and, therefore, the July 
1993 rating decision denying his claim for service connection 
for PTSD became final.  38 C.F.R. § 20.302(a) (1999);   
38 U.S.C.A. § 7105 (West 1991).

The veteran's claim was subsequently reopened in an April 
1997 rating decision, which again denied his claim for 
entitlement to service connection for PTSD.  In May 1997, the 
veteran filed an NOD with regard to the April 1997 rating 
decision.  The veteran perfected an appeal to the Board in an 
August 1997 VA Form 9 (Appeal to Board of Veterans' Appeals) 
but died two months later, before the case was adjudicated.  

In December 1997, the veteran's widow filed a VA Form 21-
4138, in which she claimed entitlement to accrued benefits 
under provisions of 38 U.S.C.A. § 5121 based on the veteran's 
claim for service connection for PTSD.  That claim was denied 
in a January 1998 rating decision from which the claimant 
presently appeals.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In order to determine whether the evidence submitted by the 
claimant is new and material, the Board must first assess the 
RO's reasoning in its initial denial of the veteran's claim 
of entitlement to service connection for PTSD.  Service 
connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
for PTSD specifically requires medical evidence diagnosing 
the condition; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).  

When the RO adjudicated the veteran's PTSD claim in July 
1993, the file was devoid of any medical diagnosis showing 
the veteran in fact incurred PTSD.  However, since that time 
medical evidence has been associated with the veteran's 
claim's file which shows a diagnosis of PTSD.  Specifically, 
a January 1997 VA medical record prepared by Dr. Juarbe 
diagnosed the veteran with PTSD and summarizes his history 
and symptoms as follows:

This is a 50 year-old veteran who served 
from 1965 to 1967 during the Vietnam war.  
Spent 11 months in Vietnam.  Infantryman 
- under fire on several occasions.  
According to patient, he has nightmares 
of Vietnam war.  Sees the wounded 
soldiers.  Feels guilty of things that 
happen to others.  Sees a Vietnamese he 
kill[ed] with a finger... Drinking since 
Vietnam in order to cope with his mind.  
Avoids seeing war picture... Hates to talk 
about Vietnam.  Crying and shaking while 
talking about Vietnam.  Affect quite 
inappropriate.

Dr. Juarbe concludes the report by stating, "This patient is 
presenting clear symptoms of PTSD that without any doubt is 
due to his active duty in Vietnam."

The Board finds Dr. Juarbe's report is sufficiently new and 
material to reopen the veteran's claim of entitlement to 
service connection for PTSD. Clearly, a current diagnosis of 
PTSD, where one was lacking previously, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, on the basis that the 
veteran has submitted new and material evidence, the Board 
reopens the claim of entitlement to service connection for 
PTSD for the purpose of determining the appellant's 
entitlement to accrued benefits based on that claim.  
38 U.S.C.A. § 1110, 5108, 5121, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 20.302(a) (1999).
  
Under the Elkins prescription, once the Board reopens a claim 
on the basis of new and material evidence, it must 
contemporaneously assess the well-groundedness of the claim.  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Dr. Juarbe's medical report satisfies the current disability 
and nexus requirements of a well-grounded claim.  In his 
original April 1993 claim, the veteran contended that because 
of the "constant or continuous hustle during the Vietnam war 
in the area of Pleiku in 1967, I have developed ... constant 
headaches and bad [humor]."  He further alleged that he was 
exposed to sniper fire while in the "battle zone."  Dr. 
Juarbe's report, as set forth above, further describes the 
stressors incurred by the veteran during his experience in 
the Republic of Vietnam.  While the veteran's own contentions 
are rather vague, and Dr. Juarbe's medical report is based 
entirely on the veteran's subjective account, the Board finds 
that the veteran's claim for entitlement to service 
connection for PTSD was at least plausible.  The Board 
therefore finds that the appellant's claim for entitlement to 
accrued benefits under provisions of 38 U.S.C.A. § 5121 based 
on the veteran's claim for service connection for PTSD is 
well grounded.  She has not alleged that any records of 
probative value that may be obtained, and which have not been 
sought by VA or already associated with the veteran's claims 
folder, are available.  The Board accordingly finds that all 
relevant facts have been properly developed, and that the 
duty to assist her, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.  

In evaluating a claim on the merits, the evidence is not 
subject to a presumption of credibility as it is in a well-
grounded analysis.  The Board must assess the evidence of 
record in rendering a decision, including an analysis of the 
credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board has reviewed the veteran's service medical records 
and notes the veteran did not complain of, nor was treated 
for, any mental health disorder while he was on active duty.  

A March 1997 VA compensation and pension (C&P) PTSD 
examination report shows Axis I diagnoses of alcohol 
dependence and depression, but does not set forth a diagnosis 
of PTSD.  The examiner cites in her objective findings the 
veteran's failure to describe any specific stressor events 
and the lack of dissociative episodes and recurrent 
nightmares.  Also noted are the veteran's lack of delusions, 
hallucinations, and homicidal and suicidal ideation.  While 
the findings in the report do indicate some mental pathology, 
it is attributed to alcohol dependence and depression.  

While Dr. Juarbe's assessment lends plausibility to the 
appellant's claim (and in fact is the basis of the Board's 
finding that this claim is well-grounded), the Board finds 
that the VA C&P examination findings are more credible, and 
thus more probative of the veteran's condition in early 1997.  
The VA C&P examination report is thorough and its diagnoses 
are supported by a narrative description of the veteran's 
medical history, a complete rendition of his subjective 
complaints, and a description of the examiner's objective 
findings.  The examiner further notes on the report that she 
carefully reviewed the veteran's claims folder and his 
medical records prior to the examination.  Conversely, Dr. 
Juarbe's examination report is somewhat vague and seems to 
rely solely on the veteran's subjective complaints in 
reaching a diagnosis of PTSD.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court offers the following guidance 
in such cases:

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Having thus discounted Dr. Juarbe's January 1997 examination 
report and given the lack of any other medical evidence 
showing a diagnosis of PTSD, the Board concludes that the 
evidence against the veteran's claim is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the veteran did not incur PTSD.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for entitlement to accrued benefits under 
provisions of 38 U.S.C.A. § 5121 based on the veteran's claim 
for service connection for post-traumatic stress disorder, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (1999).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the question of whether the evidence 
establishes that the veteran incurred PTSD.     


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include service connection due to Agent 
Orange exposure, is denied.  

 Entitlement to accrued benefits under provisions of 38 
U.S.C.A. § 5121 based on the veteran's claim for service 
connection for post-traumatic stress disorder is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

